Banke, Judge.
The defendant pled guilty to the charge of impersonating an officer and received a 2-year probated sentence. A condition of his probation was that he "not violate the criminal laws of any governmental unit.” His probation was revoked following a hearing where it was alleged that he had violated his probation by reckless driving, driving without tail lights, driving without no-fault insurance, driving too fast for conditions, and driving without a proper tag. The defendant pled guilty to all five offenses and was duly convicted.
Based on the above facts, we cannot say it was error for the trial judge to revoke defendant’s probation. See Christy v. State, 134 Ga. App. 504 (1) (215 SE2d 267) (1975); Gilbert v. State, 137 Ga. App. 754 (225 SE2d 86) (1976); White v. State, 138 Ga. App. 665 (227 SE2d 95) (1976); Johnson v. State, 142 Ga. App. 124 (235 SE2d 550) (1977).

Judgment affirmed.


Deen, P. J., and Smith, J., concur.